Dissenting Opinion by
Rhodes, P. J.:
This Court, under the Act of Assembly, “shall consider the testimony and make such order upon the merits of the ease, either in affirmance, reversal, or modification of the order appealed from, as to right and justice shall belong.” Act of July 11, 1917, P. L. 817, 12 PS §1874.
On the record before us, I cannot say that the action of the court below is either right or just. Therefore, being unable to concur in the order of this Court, I dissent.
Gunther, J. joins in this dissent.